Citation Nr: 1000646	
Decision Date: 01/06/10    Archive Date: 01/15/10

DOCKET NO.  06-10 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to an initial compensable rating for a scar 
of the chest area. 

2.  Entitlement to an initial compensable rating for a scar, 
graft site location, left leg. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel





INTRODUCTION

The Veteran served on active duty from January 1969 to 
December 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2005 decision from the Department of 
Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, 
Montana, which, in pertinent part, granted the Veteran's 
claims for service connection for a scar of the chest area, 
and a scar of the graft site location, lower leg, assigning 
each a respective noncompensable rating.  The Veteran filed a 
timely Notice of Disagreement (NOD) in May 2005 and, 
subsequently, in February 2006, the RO provided a Statement 
of the Case (SOC).  In March 2006, the Veteran filed a timely 
substantive appeal to the Board.   

In March 2008, after the Certification of the Appeal to the 
Board, the Veteran submitted additional evidence, consisting 
of VA treatment records, with a waiver of consideration by 
the agency of original jurisdiction (AOJ).  


FINDINGS OF FACT

The Veteran's scars of the chest area, and graft location, 
lower left leg, are superficial in nature, well healed, non-
adherent, stable, and non-tender; these scars do not result 
in any limitation of function.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for a scar of the 
chest area have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.118, Diagnostic Codes 
7800, 7801, 7802, 7803, 7804, 7805 (as in effect prior to 
October 23, 2008).

2.  The criteria for a compensable rating for a scar of a 
graft location, lower left leg, have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 
4.118, Diagnostic Codes 7800, 7801, 7802, 7803, 7804, 7805 
(as in effect prior to October 23, 2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this case, the appellant contends that his service-
connected scars, located on his chest and the graft location 
on his lower left leg, respectively, warrant individual 
compensable evaluations. 

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities (Schedule), which is 
based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 C.F.R. Part 4 
(2009).  Pertinent regulations do not require that all cases 
show all findings specified by the Schedule, but that 
findings sufficient to identify the disease and the resulting 
disability and above all, coordination of the rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21.

Individual disabilities are assigned separate diagnostic 
codes.  See 38 C.F.R. § 4.1.  In addition, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 
38 C.F.R. § 4.7.

In determining whether a claimed benefit is warranted, the VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the Veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  38 
U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Moreover, an appeal from the initial assignment of a 
disability rating, such as this case, requires consideration 
of the entire time period involved, and contemplates staged 
ratings where warranted.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

The appellant's service-connected scars currently are 
evaluated under the provisions of 38 C.F.R. § 4.118, 
Diagnostic Code 7805.  The Board notes that during the 
pendency of the appeal, the applicable rating criteria for 
skin disorders, found at 38 C.F.R. § 4.118, were amended 
effective October 2008.  However, the October 2008 revisions 
are only applicable to applications for benefits received by 
the VA on or after October 23, 2008.  See 73 Fed. Reg. 54708 
(September 23, 2008).  As the appellant filed his claim in 
August 2004 and all relevant evidence predates October 2008, 
only the pre-October 2008 version of the schedular criteria 
is applicable.  The Veteran here did not specifically request 
consideration under the new provisions.  

Prior to the October 2008 amendments, Diagnostic Code 7805 
directed that other scars are to be rated on limitation of 
function of the affected body part.  38 C.F.R. § 4.118, 
Diagnostic Code 7805 (2008). Where the Rating Schedule does 
not provide for a noncompensable evaluation for a diagnostic 
code, a noncompensable evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  38 
C.F.R. § 4.31 (2009).  

The Veteran was afforded VA skin examinations in February 
2005 and in January 2008 VA examinations.  Neither of these 
examinations indicated that the Veteran experienced a 
limitation of function of his chest or lower leg as a result 
of his associated scars.  This being the only objective 
evidence of record pertinent to the appellant's claim, a 
compensable evaluation for either of his respective service-
connected scars is not warranted under Diagnostic Code 7805.

Other potentially applicable scar diagnostic codes have been 
considered.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).  However, as the objective evidence in the VA medical 
examinations reflects that the Veteran's scars are not on his 
head, face, or neck; are not deep; do not cause limited 
motion; do not exceed an area of 6 square inches; are not 
unstable; and are not painful on examination, a compensable 
evaluation is not warranted under those other diagnostic 
codes.  See 38 C.F.R. § 4.118, Diagnostic Codes 7800, 7801, 
7802, 7803, 7804 (as in effect prior to October 23, 2008). 

In evaluating the evidence and rendering a decision on the 
merits, the Board is required to assess the credibility, and 
therefore the probative value, of proffered evidence in the 
context of the record as a whole.  See Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997).  Throughout the record, the 
Veteran has contended that his scars are painful to 
palpation; and that the VA examiners did not touch the scars 
to determine if they were painful prior to writing their 
respective reports.  However, the Board notes that both of 
the VA medical examination reports included objective 
findings indicating that both of the scars were nontender.  
In this case, the Board places far greater weight of 
probative value on the contemporaneous treatment records, 
indicating the examiner's findings, than it does on the 
Veteran's later statements that are inconsistent with the 
accounts in the record.  See, e.g., Curry v. Brown, 7 Vet. 
App. 59, 68 (1994) (contemporaneous evidence has greater 
probative value than history as reported by the Veteran).  

Generally, evaluating a disability using either the 
corresponding or analogous diagnostic codes contained in the 
Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27.  
Because the ratings are averages, it follows that an assigned 
rating may not completely account for each individual 
claimant's circumstance, but nevertheless would still be 
adequate to address the average impairment in earning 
capacity caused by disability.  However, in exceptional cases 
where the rating is inadequate, it may be appropriate to 
assign an extraschedular rating.  38 C.F.R. § 3.321(b).

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate, a task performed either by the RO or the Board.  
Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008); see 
also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating 
[S]chedule will apply unless there are 'exceptional or 
unusual' factors which render application of the schedule 
impractical.").  Therefore, initially, there must be a 
comparison between the level of severity and symptomatology 
of a claimant's service-connected disability with the 
established criteria found in the Schedule for that 
disability.  Thun, 22 Vet. App. at 115.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the Schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  See VAOPGCPREC 6-96; 61 Fed. Reg. 66749 (1996).

The Board finds that the appellant's disability picture is 
not so unusual or exceptional in nature as to render the 
respective noncompensable ratings for his service-connected 
scars inadequate.  The appellant's scars are evaluated 
pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7805, the 
criteria of which is found by the Board to specifically 
contemplate the level of impairment caused by his respective 
disabilities.  Id.  As demonstrated by the evidence of 
record, the scars do not cause limitation of function of the 
affected body parts. The VA examiners did not indicate any 
findings suggesting that the scars interfered with the 
appellant's activities of daily living or his employment.  
When comparing this disability picture with the Schedule, the 
Board finds that the appellant's disability picture is 
represented by a noncompensable disability rating for his 
service-connected scars.  A compensable rating is provided 
for certain manifestations of scars, but the medical evidence 
demonstrates that those manifestations are not present in 
this case.  Accordingly, the noncompensable schedular 
evaluation is adequate and no referral is required.  See 38 
C.F.R. § 4.118, Diagnostic Code 7805; see also VAOPGCPREC 6- 
96; 61 Fed. Reg. 66749 (1996).  As the threshold 
determination for a referral for extraschedular consideration 
is not met, the Board finds that this issue is not entitled 
to referral for an extraschedular rating.  Thun, 22 Vet. App. 
at 115.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against a compensable evaluation for 
either the Veteran's service-connected scars of the chest and 
lower left leg, the doctrine is not for application.  Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990).





VA's Duties to Notify and to Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from the VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  Where complete notice is not timely 
accomplished, such error may be cured by issuance of a fully 
compliant notice, followed by readjudication of the claim.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(the issuance of a fully compliant VCAA notification followed 
by readjudication of the claim, such as a statement of the 
case or supplemental statement of the case, is sufficient to 
cure a timing defect).  

Here, a VCAA letter was sent to the Veteran in August 2004 
that provided information as to what evidence was required to 
substantiate the claims and of the division of 
responsibilities between VA and a claimant in developing an 
appeal.  38 C.F.R. § 3.159(b)(1).  A March 2006 letter 
explained how disability ratings and effective dates are 
established.  Although a readjudication did not occur to cure 
the timing error, the instant decision denies the Veteran's 
claims for initial compensable ratings for the claimed 
disorders.  Therefore, no ratings or effective dates will be 
assigned.  As such, the timing deficiency here is not 
prejudicial to the Veteran.

Next, the VA has a duty to assist the Veteran in the 
development of the claims.  This duty includes assisting him 
in the procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Veteran's VA treatment records have been obtained and he 
has not identified any other treatment records pertinent to 
his appeal.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  Two VA 
examinations were conducted in February 2005 and January 
2008, respectively.  As noted previously, the Veteran argued 
that these examinations were inadequate because the 
respective examiners did not test his scars for tenderness 
upon palpation.  As noted previously, the Board places far 
greater weight of probative value on the contemporaneous 
treatment records, indicating the examiner's findings, than 
it does on the Veteran's later statements that are 
inconsistent with the accounts in the record.  See, e.g., 
Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous 
evidence has greater probative value than history as reported 
by the Veteran).  The examinations in question were quite 
thorough in nature and the record does not reflect that they 
were inadequate for rating purposes. 38 C.F.R. § 3.159(c) 
(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

Additionally, all the evidence in the appellant's claims file 
has been thoroughly reviewed. Although an obligation to 
provide sufficient reasons and bases in support of an 
appellate decision exists, there is no need to discuss, in 
detail, all of the evidence submitted by the appellant or on 
his or her behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that the entire record must 
be reviewed, but each piece of evidence does not have to be 
discussed). The analysis in this decision focuses on the most 
salient and relevant evidence, and on what the evidence shows 
or fails to show with respect to the appeal.  The appellant 
must not assume that pieces of evidence, not explicitly 
discussed herein, have been overlooked.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (noting that the law requires 
only that reasons for rejecting evidence favorable to the 
claimant be addressed).

There is no indication in the record that any additional 
evidence, relevant to the issues decided herein, is available 
and not part of the claims file.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  As there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of the case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 20 Vet. App. 537 (2006); see also 
Dingess/Hartman, 19 Vet. App. at 486.


ORDER

A compensable evaluation for service-connected scar of the 
chest area is denied.

A compensable evaluation for service-connected scar of the 
graft site location on the left leg is denied.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


